Citation Nr: 0033945	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-08 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 31, 
1995, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1970 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to an earlier effective 
date for service connection for PTSD.  

In December 1999 a hearing was held at the Houston, Texas RO 
before the undersigned, who is the Veterans Law Judge 
rendering the final determination in this claim, and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).


FINDINGS OF FACT

1.  The veteran filed his initial compensation claim for 
service connection for PTSD in September 1989.

2.  By rating decision dated in May 1990, the RO denied 
service connection for PTSD.

3.  By letter dated May 14, 1990, the veteran was notified of 
the May 1990 rating decision and of his appellate rights 
thereto; he did not appeal that decision and it became final.

4.  Received by the RO on August 31, 1995, was a VA Form 21-
4138 in which the veteran requested that his claim for 
service connection for PTSD be reopened.  

5.  Following development undertaken in conjunction with the 
veteran's claim, by rating decision dated in July 1998, the 
RO granted service connection for PTSD and assigned a 50 
percent rating, effective from August 31, 1995.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 
1995, for entitlement to service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the veteran served in Vietnam from 
June 27, 1970 to November 7, 1970.  His DD Form 214 shows 
that his MOS (military occupational specialty) was light 
weapons infantryman, and he was awarded the Purple Heart.

Received by the RO on September 19, 1989 was the veteran's 
initial claim for service connection for PTSD, in which he 
claimed he had PTSD due to severe combat stressors in 
Vietnam.

Subsequently, the RO received unrelated VA treatment records 
for the veteran, as well as a statement from the veteran in 
which he detailed his claimed in-service combat stressors.  

On VA examination in April 1990 the veteran reported that he 
had attended the Vet Center for counseling.  The diagnostic 
impressions included anxiety disorder, not otherwise 
specified, with features of PTSD, and psychosis, not 
otherwise specified.  

By rating action dated in May 1990, the RO denied service 
connection for PTSD, essentially finding that although there 
was proof that the veteran was involved in combat during 
Vietnam, there was no diagnosis of PTSD.  The record reflects 
that the veteran was notified of this rating decision, as 
well as his appellate rights thereto, by letter dated May 14, 
1990.  The veteran did not appeal that rating decision within 
one year, and it became final.  

Received on August 31, 1995 were several documents from the 
veteran and his representative, including a statement from 
the veteran in which he requested that his claim for service 
connection for PTSD be reopened.  He reported that he had 
been treated at the Vet Center in Houston from September 1989 
through June 1990.  He also submitted a May 1990 letter from 
a counselor at the Vet Center, addressed to a Veterans 
Service Organization, indicating that the veteran had been a 
client at the Vietnam Veterans Resource Center since 
September 1989, at which time he presented to work on issues 
such as frequent nightmares, stress difficulties, and 
substance abuse.  It was noted that in December 1989 the 
veteran was assessed for PTSD, and that "testing supported 
the same."  It was also noted that he was going through a 12 
week therapy group with other combat veterans.  

In a letter dated in September 1995, the RO requested from 
the Vet Center in Houston complete treatment records for the 
veteran from 1989 through 1990.

Received by the RO in March 1996 were treatment records for 
the veteran, from the Vet Center, dated from September 1989 
through December 1989.  In a record dated in December 1989 it 
was noted that "testing does support PTSD".

Lay statements in support of the veteran's claim were 
received by the RO, and additional VA treatment records dated 
during 1997 and a VA examination report of June 1998 also 
show diagnoses of PTSD.  Based upon this evidence, by rating 
action in July 1998, the RO granted service connection for 
PTSD, and assigned a 50 percent rating, effective from August 
31, 1995.  

In a statement (VA Form 21-4138) dated in September 1998, the 
veteran reported that he disagreed with the effective date 
assigned for this PTSD, and claimed that the effective date 
for his grant of service connection for PTSD should have been 
September 1989.  

By rating action dated in February 1999, the RO denied 
entitlement to an earlier effective date for service 
connection for PTSD.  

In December 1999, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  The veteran 
testified that in 1989 his representative was the Paralyzed 
Veterans of America (PVA), and that he was not familiar with 
filing a claim.  He had received a letter from the PVA 
telling him that he needed support for his claim.  He 
testified that a doctor at the Vet Center had evaluated him 
and found that he had signs of PTSD, but that his 
representative sent him the letter telling him he needed more 
evidence to support his claim and he did not know how to go 
about doing that until later on.  The veteran claimed that he 
waited from 1990 to 1995 to reopen his claim because of the 
letter he received from PVA telling him that he needed more 
evidence and because he was discouraged.  He indicated that 
there was nothing in the 1990 letter from his representative, 
about him seeing a psychiatrist at the Vet Center, and he did 
not ask his representative at the time why they did not 
pursue records development from the Vet Center because he was 
discouraged and not familiar with how to go about it himself.  
He reportedly thought that the Vet Center was a part of the 
VA.  He recalled receiving a letter from the RO in 1990 
telling him that his claim was denied and that if he wanted 
to appeal he could do various things.  He testified that he 
thought he needed to do nothing at that time, and that no one 
at PVA explained to him what his options were or how he could 
file an appeal.  He filed a claim to reopen in August 1995 
because he knew he "needed to go and pursue this thing" and 
that pushed him to refile.  

At the hearing in December 1999, the veteran submitted, along 
with a waiver of initial review by the RO, a May 1990 letter 
addressed to the veteran from a National Service Officer 
(NSO) with the Paralyzed Veterans of America, in which the 
NSO reported that the VA recently sent a letter to the 
veteran denying his claim on the grounds that medical 
evidence did not prove that the veteran's service-connected 
disabilities had worsened or that they prevented him from 
some form of employment.  The NSO further indicated that they 
had carefully reviewed the evidence on which the VA based its 
decision and could find no error.  The NSO also noted that in 
their opinion the evidence at that time did not support an 
appeal, but that if the veteran's disabilities became worse 
and he received medical treatment, he should contact their 
office and they would discuss reopening the claim.

Analysis

The effective date of an award based on an original claim for 
disability compensation shall be the day following separation 
from active service or date entitlement arose, if the claim 
is received within one year after separation from service; 
otherwise, the effective date of the award will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 
3.400(b)(2)(i).

The effective date of a claim reopened after a final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For evidence received after a 
final disallowance, the effective date is the date of receipt 
of the application to reopen the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§§ 3.400(q)(1)(ii), 3.400(r).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

The veteran essentially contends that his claim for service 
connection for PTSD should be effective from September 19, 
1989, the date of receipt of his initial claim for service 
connection for PTSD by the VA.  He alleges that he was being 
treated for PTSD at the Vet Center in Houston at the time he 
filed his initial claim for service connection for PTSD, and 
claims that these treatment records from the Vet Center, had 
they been obtained by the RO, would have shown a diagnosis of 
PTSD and should have been considered by the RO at that time.  

The record reflects that by May 1990 rating decision, the RO 
denied service connection for PTSD, based on the lack of a 
credible diagnosis showing that the veteran, in fact, had 
PTSD as a result of verified inservice stressful experiences.  
Since the veteran did not file a timely notice of 
disagreement, the May 1990 rating decision denying him 
entitlement to service connection for PTSD became final.  See 
38 U.S.C.A. § 7105 (West 1991).  

Received on August 31, 1995 was the veteran's claim to reopen 
his claim for service connection for PTSD.  He asserted that 
he had been treated at the Vet Center from 1989 to 1990 for 
his PTSD, and also submitted documentation essentially 
showing that he had undergone testing which supported a 
diagnosis of PTSD.  Subsequent development also revealed 
confirmatory diagnoses of PTSD at VA medical facilities in 
1997 and 1998.  However, the record does not reflect receipt 
of these documents prior to August 31, 1995, which is over 
five years after the veteran's notice of the RO's May 1990 
adverse decision.  As noted earlier, the effective date of a 
claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Thus, 
since the claim to reopen was submitted on August 31, 1995, 
and there was no evidence submitted prior to August 31, 1995 
showing a diagnosis of PTSD, an effective date earlier than 
August 31, 1995 for the grant of service connection for PTSD 
is not warranted.  

Additionally, in support of his claim for an earlier 
effective date, at the December 1999 hearing the veteran 
submitted a photocopy of a 1990 letter from his 
representative at that time, PVA.  In December 1999 the 
veteran testified that his representative advised him that he 
needed evidence to support his claim, and this caused him to 
be discouraged and not take any action until 1995 because he 
reportedly did not know what to do.  He testified that he was 
seeing a psychiatrist at the Vet Center at the time, but did 
not know why PVA did not seek evidence from that facility, 
and claimed he thought the Vet Center was part of the VA.  
The Board notes, however, that he also testified that he 
remembered receiving the letter from the RO in 1990, advising 
him of the May 1990 rating decision and his appellate rights 
thereto.  Thus, it appears that he received the requisite 
notice of appellate rights from the RO.  Pursuant to that 
notice, the veteran was advised of the procedures to follow 
in the event that he did not agree with the decision.  In 
view of the foregoing, the Board concludes that there is no 
legal basis for the assignment of an effective date prior to 
August 31, 1995, for the grant of service connection for 
PTSD.



ORDER

An effective date earlier than August 31, 1995, for the grant 
of service connection for PTSD, is denied.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

 

